 Case 3:17-cv-00728-D Document 123 Filed 01/13/20                   Page 1 of 5 PageID 9962



                          UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION



THOMAS BUCHANAN on behalf of himself                                     Case No.:
and all others similarly situated,

               Plaintiff,                                                3:17-cv-00728-D


       v.

SIRIUS XM RADIO, INC.,

               Defendant.



                 PLAINTIFF’S MOTION FOR PAGE LIMIT EXTENSION

       Plaintiff files this Motion for a Page Limit Extension (“this Motion”), requesting an

extension of the page limit for Plaintiff’s Memorandum of Law supporting Plaintiff’s

“Uncontested Motion for Approval of Attorneys’ Fees and Expenses, and for a Service Award.”

Plaintiff requests relief from Local Rule 7.2, and an extension from 25 pages to 30 pages, in light

of the voluminous detail needed to properly support the motion. Plaintiff believes the additional

pages are necessary to brief these issues fully. Defendant does not object to this request. Therefore,

Plaintiff requests this Court to enlarge the page limit from 25 to 30.




                                                 1
 Case 3:17-cv-00728-D Document 123 Filed 01/13/20   Page 2 of 5 PageID 9963



                                        Respectfully Submitted,



                                          /s/Jarrett L. Ellzey
                                        W. Craft Hughes
                                        craft@hughesellzey.com
                                        Jarrett L. Ellzey
                                        jarrett@hughesellzey.com
                                        HUGHES ELLZEY, LLP
                                        1105 Milford Street
                                        Houston, Texas 77006
                                        Phone (713) 554-2377
                                        Facsimile (888) 995-3335

                                        Mark A. Alexander
                                        mark@markalexanderlaw.com
                                        Mark A. Alexander P.C.
                                        5080 Spectrum, Suite 850E
                                        Addison, Texas 75001
                                        Tel: 972.364.9700
                                        Fax: 972. 239.2244

Henry A. Turner*
Turner Law Offices, LLC
403 W. Ponce de Leon Avenue
Suite 207
Decatur, Georgia 30030
Tel: (404) 378-6274
hturner@tloffices.com

Aaron Siri*
Mason A. Barney*
Siri & Glimstad LLP
200 Park Avenue, 17th Floor
New York, New York 10166
Tel: (212) 532-1091
aaron@sirillp.com

Douglas M. Werman*
Werman Salas P.C.
77 West Washington, Suite 1402
Chicago, Illinois 60602
Tel: (312) 419-1008
dwerman@flsalaw.com



                                    2
 Case 3:17-cv-00728-D Document 123 Filed 01/13/20       Page 3 of 5 PageID 9964



Mark A. Alexander
Jonathan D. Selbin*
Lieff, Cabraser, Heimann & Bernstein, LLP
250 Hudson Street, 8th Floor
New York, NY 10013
Telephone: (212) 355-9500
Facsimile: (212) 355-9592
Email: jselbin@lchb.com

Daniel M. Hutchinson*
Lieff, Cabraser, Heimann & Bernstein, LLP
Email: dhutchinson@lchb.com
275 Battery Street, 29th Floor
San Francisco, CA 94111-3339
Telephone: (415) 956-1000
Facsimile: (415) 956-1008

*Admitted Pro Hac Vice

                                                ATTORNEYS FOR PLAINTIFF
                                                AND THE CLASS




                                            3
 Case 3:17-cv-00728-D Document 123 Filed 01/13/20                  Page 4 of 5 PageID 9965



                                CERTIFICATE OF SERVICE

       I certify a copy of the foregoing document was electronically filed with the Clerk of this

Court using the CM/ECF system in accordance with the protocols for e-filing in the United States

District Court for the Northern District of Texas, Dallas Division, on January 13, 2020 and will be

served on all counsel of record who have consented to electronic notification via CM/ECF.




                                                        /s/ Jarrett L. Ellzey
                                                     Jarrett L. Ellzey




                                               4
 Case 3:17-cv-00728-D Document 123 Filed 01/13/20                  Page 5 of 5 PageID 9966



                             CERTIFICATE OF CONFERENCE

       I certify on January 13, 2020, counsel for Plaintiff conferred with counsel for Defendant

via email. Counsel for Defendant stated that Defendant does not object to this request.




                                                             /s/ Jarrett L. Ellzey
                                                     Jarrett L. Ellzey




                                               5
